June 09, 2006


Mr. Ryan D. Clinton
Office of the Attorney General
P. O. Box 12548(MC 059)
Austin, TX 78711-2548
Mr. Stephen A. Khoury
Kelsoe Anderson Khoury & Clark
5220 Spring Valley Rd., Suite 500
Dallas, TX 75254

RE:   Case Number:  05-0594
      Court of Appeals Number:  10-03-00093-CV
      Trial Court Number:  COT-01-33769

Style:      THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON
      v.
      THE ESTATE OF DARLA BLACKMON, BY ITS BENEFICIARY SHEILA SHULTZ AND
      SHEILA SHULTZ, INDIVIDUALLY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the  Court  vacates  the  court  of  appeals'
judgment and dismisses the appeal for want of jurisdiction.  The  motion  to
dismiss is dismissed as moot.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Ms. Janice M.   |
|   |Gray            |